American Express Earnings Conference Call 1Q’10 April 22, 2010 Exhibit 99.2 Annex 1 2 Note: "Total portfolio" is a GAAP measurement as of January 1, 2010, and reflects all cardmember loans, including non-securitized cardmember loans and securitized cardmember loans.Prior to the consolidation of securitized loans in the Company’s balance sheets on January 1, 2010, the Company referred to the total portfolio as the "managed” basis (i.e., “non-GAAP”) presentation and referred to the GAAP presentation as the “owned” basis. ($ in millions) GAAP Net Interest Income Securitization Adjustments: Interest income Interest expense Managed Net Interest Income ($ in millions) GAAP All Other Revenues Securitization Adjustments: Discount revenue, net card fees and other Managed All Other Revenues ($ in millions) GAAP Total Revenues Net of Interest Expense Securitization Adjustments: Discount revenue, net card fees and other Interest income Securitization income, net Interest expense Managed Total Revenues Net of Interest Expense 1Q'10 1Q'09 %Inc/(Dec) $1,307 $919 42% NA 886 NA (83) $1,307 $1,722 (24%) 1Q'10 1Q'09 %lnc/(Dec) $926 $903 3% NA 99 $926 $1,002 (8%) 1Q'10 1Q'09 %Inc/(Dec) $6,606 $5,926 11% NA 99 NA 886 NA (141) NA (83) $6,606 $6,687 (1%) Summary Financial Performance Total Revenues Net of Interest Expense Return on Average Common Equity Income from Continuing Ops** Diluted EPS from Continuing Ops*** 100% 11% 17% 128% 17% 3% Average Diluted Shares Outstanding ($ in millions, except per share amounts) *See Annex 1 for presentation of 1Q’09 Total Revenues Net of Interest Expense on a GAAP Basis.**Net income, including results from discontinued operations, was $885MM and $437MM in 1Q'10 and 1Q'09, respectively, and increased 103% versus the prior year.***Attributable to common shareholders.Represents income from continuing operations less (i) preferred share dividends and related accretion of $72MM for 1Q’09 and (ii) earnings allocated to participating share awards and other items of $12MM and $4MM for 1Q'10 and 1Q'09, respectively.Diluted EPS on a net income basis, including results from discontinued operations, was $0.73 and $0.31 in 1Q'10 and 1Q'09, respectively, and increased 135% versus the prior year. 1Q'10 1Q'09 % Inc/(Dec) 3 Managed Total Revenues Net of Interest Expense* (1%) Cardmember Loans Long Term Debt Shareholders’ Equity Impact of Consolidating Off-Balance Sheet Assets and Liabilities ($ in billions) 4 12/31/09 Adjustments* 1/1/10 Investment Securities Other Assets Loss Reserves (CM Loans) *On January 1, 2010, the Company consolidated its off balance sheet cardmember loans and related debt onto its balance sheet in compliance with generally accepted accounting standards (GAAP) governing transfers of financial assets and consolidation of variable interest entities (referred to herein as “new GAAP adopted effective 1/1/10”, and formerly known as “SFAS 166/167”).
